                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 6:18-CR-7
v.                                                  §
                                                    §
                                                    §
TIMOTHY HOWELL                                      §
                                                    §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE
                            PURSUANT TO RULE 11(c)(1)(C)

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On January 7, 2019 this cause came before the undersigned United States Magistrate Judge for a

guilty plea and allocution of the defendant, Timothy Howell, on Count 1 of the Indictment. Count 1

charges a violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2)—Possession of Child Pornography.

After conducting said proceeding in the form and manner prescribed by FED. R. CRIM. P. 11, the Court

finds that:

        a.     the defendant, after consultation with counsel of record, has knowingly and voluntarily

consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge, subject

to a final acceptance and imposition of sentence by the District Judge;

        b.     the defendant and the government have entered into a plea agreement which has been filed

and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

        c.     the defendant is fully competent and capable of entering an informed plea, that the

defendant is aware of the nature of the charges, the maximum penalties, and the consequences of the plea,



                                                     1
and that the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

containing each of the essential elements of the offense; and

       d.      the defendant understands each of the constitutional and statutory rights enumerated in

Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

                                            Recommendation

       IT IS THEREFORE RECOMMENDED that the District Judge accept the Plea Agreement and

the Guilty Plea of the defendant, conditioned upon a review of the presentence report, and that TIMOTHY

HOWELL should be finally adjudged guilty of that offense, reserving to the District Judge the option of

rejecting the Plea Agreement pursuant to Rule 11(c)(5) if, after review of the presentence report, the agreed

sentence is determined not to be the appropriate disposition of the case..

       Before the conclusion of the hearing, the undersigned announced the foregoing recommendation

and notified Defendant of his right to object to this Report and Recommendation. Defendant waived that

right in open court. The Government also waived its right to object to the Report and Recommendation.

It is therefore RECOMMENDED that the Court enter an order accepting the plea of guilty, approving

the plea agreement, conditioned upon a review of the presentence report, and finding Defendant guilty of

Count 1 of the Indictment.


            So ORDERED and SIGNED this 7th day of January, 2019.




                                                     2
